TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00635-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00636-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00637-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00638-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00639-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00640-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00641-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00642-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2013



                                     NO. 03-12-00643-CV


                              Jasper Canady England, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS THEREFORE considered, adjudged and ordered that the trial court’s order is in

all things affirmed. It is FURTHER ordered that it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.